The employer and carrier appeal from a decision of the Workmen’s Compensation Board dated May 28, 1956 which reversed a prior holding by the referee that there was no industrial accident, which decision was dated February 2, 1956. The board in its findings found the heart condition which claimant suffered on March 18, 1955 arose out of and in the course of his employment and that there was a causal relationship. The facts briefly stated follow: Claimant had been employed operating a milk route for 18 years and was so employed on March 18, 1955 when, because of the manner in which the truck was loaded, according to his testimony, he was put to unusual strain and effort and while working felt a choking and had a sensation in the substernal area. Upon his return he told his employer about the improper loading and told one of his fellow employees about feeling ill, went home, did not eat and went to bed. He felt nauseous and dizzy. A doctor was called and upon examination found him suffering from complete heart failure. The medical testimony was sharply disputed and leaves much to be desired but the board found it sufficient as a matter of fact and we can not say it was incredible as a matter of law. (Matter of Unger v. Reid & Snyder, Inc., 3 A D 2d 780.) The claimant further raises the point concerning the question of award of disability subsequent to October 7, 1955 and the board found there was sufficient evidence to sustain the same. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.
Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.